Case 1:12-cv-21111-JB Document 156 Entered on FLSD Docket 10/01/2019 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                              Case No.: 1:12-cv-21111-BECERRA

                                      [CONSENT CASE]

 MARTIN OMAR GARCIA, et. al.,

        Plaintiffs,

 v.

 ACOSTA TRACTORS INC., et. al.,

       Defendants.
 _________________________/


                                     FINAL JUDGMENT

        THIS CAUSE is before the Court following a bench trial. The Court having issued its

 findings of fact and conclusions of law on the record on September 23, 2019, ECF No. [150],

 hereby ORDERS AND ADJUDGES as follows:

        1.      Final judgment is ENTERED in favor of Defendants Acosta Tractors, Inc., Felix

 F. Acosta, Frank P. Acosta, and Alex Ros. Plaintiffs Martin Omar Garcia, Lorenzo Amado Salinas,

 Jatniel Casanas Corent, Euseblo Casanas Cordova, and Julio Hernandez Hernandez shall take

 nothing from their claims.

        2.      The Clerk is directed to CLOSE this case.

        DONE AND ORDERED in chambers at Miami, Florida on October 1, 2019.



                                            _________________________
                                            JACQUELINE BECERRA
                                            United States Magistrate Judge
